Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 13, line 9, filed 09 May 2022, with respect to the rejection of Claims 1-4, 7-23, and 25-28 under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (Japanese Patent Publication No. JP 2015-161919 A), hereinafter Takahashi, have been fully considered but they are not persuasive. Applicant argues the amendments to Claims 1, 24, and 29 of the present application require the withdrawal of the rejections of record. This argument is unpersuasive. MPEP §2123(I) states: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” As will be detailed below, sections of the prior art other than those previously indicated teaches the limitations of the as-amended claim set of the present application, i.e. the amended claim language regarding the molecular weight of Compound A. Furthermore, Applicant argues that the polymerizable compound of Takahashi is a required component of the composition, and thus, the amended claim language of “the compound having an ethylenically unsaturated group is substantially only the compound A.” (emphasis added) Examiner points out that the polymerizable compound of Takahashi (Paragraphs [0098-0159]) is an optional component of the composition therein, i.e. (Paragraph [0098]) reads: “The composition of the present invention may further contain a polymerizable compound.” (emphasis added) Examiner herein points out that prior art teaches more than its working examples. MPEP § 2141.02 states: "A prior art reference must be considered in its entirety, i.e., as a whole." Furthermore, Applicant argues that the relative thinness of the working examples of the present application exhibits improved performance. Takahashi teaches (Paragraph [0210]) film thicknesses as little as 0.1 μm, which is less than the film thicknesses of the working examples of the present application, which are 0.4-0.5 μm.
2.	Applicant’s arguments, see page 13, line 9, filed 09 May 2022, with respect to the rejection of Claims 24 and 29 under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi as being obvious.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3, 7, 9-23, 25-28, and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (Japanese Patent Publication No. JP 2015-161919 A), hereinafter Takahashi.
7.	Regarding Claims 1, 3, 7, 9-23, 25-28, and 30-31, Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) a compound having an ethylenically unsaturated group. Takahashi teaches (Paragraphs [0013-0021]) a color material. Takahashi teaches (Paragraphs [0140-0159]) a photopolymerization initiator. Takahashi teaches (Paragraph [0021]) the content of the color material is 50% to 80% by mass with respect to the total solid content of the photosensitive composition. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the content of a compound A with a weight-average molecular weight of 10,000 to 30,000 having an ethylenically unsaturated group. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the compound having an ethylenically unsaturated group being substantially only compound A. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the ethylenically unsaturated group contained in the compound A having at least one group selected from a vinyloxy group, a methallyl group, a (meth)acryloyl group, a styryl group, a cinnamoyl group, and a maleimido group. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the compound A includes a repeating unit having an ethylenically unsaturated group in a side chain. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the compound A further includes a repeating unit having a graft chain. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) a repeating unit having an ethylenically unsaturated group and a repeating unit having a graft chain. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the graft chain includes at least one structure selected from a polyester structure, a polyether structure, a poly(meth)acryl structure, a polyurethane structure, a polyurea structure, or a polyamide structure. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the graft chain includes a polyester structure. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the weight-average molecular weight of the repeating unit having a graft chain is 1,000 or more. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the compound A includes a repeating unit represented by Formula (A-1-1) of the instant application and a repeating unit represented by Formula (A-1-2) of the instant application. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the compound A further includes a repeating unit having an acid group. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the compound A further includes a repeating unit having an acid group. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the amount of the ethylenically unsaturated group of the compound A is 0.2 to 5.0 mmol/g. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the acid value of the compound A is 20 to 150 mg KOH/g. Takahashi teaches (Paragraphs [0201-0221]) a cured film obtained from the photosensitive composition. Takahashi teaches (Paragraphs [0201-0221]) a color filter comprising the cured film. Takahashi teaches (Paragraphs [0201-0221]) a solid-state imaging element comprising the cured film. Takahashi teaches (Paragraphs [0201-0221]) an image display device comprising the cured film. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the compound A includes a repeating unit represented by Formula (A-1-1b) of the instant application. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the graft chain includes at least one structure selected from a polyester structure represented by Formula (G-1) to Formula (G-5) of the instant application. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the repeating unit having an acid group is represented by Formula (A-1-3a-1) of the instant application Claims 23 and 25. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the ethylenically unsaturated group contained in the compound A has at least one group selected from a vinyloxy group, a methallyl group, a (meth)acryloyl group, a styryl group, a cinnamoyl group, and a maleimido group. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the ethylenically unsaturated group contained in the compound A has at least one group selected from the (meth)acryloyl group and the styryl group. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the ethylenically unsaturated group contained in the compound A has a (meth)acryloyl group. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the acid value of the compound A is more than 50 mg KOH/g and 100 mg KOH/g or less. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the amount of the ethylenically unsaturated group of the compound A is 0.3 to 3.0 mmol/g.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
9.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (Japanese Patent Publication No. JP 2015-161919 A), hereinafter Takahashi.
11.	Regarding Claims 24 and 29, Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) a compound having an ethylenically unsaturated group. Takahashi teaches (Paragraphs [0013-0021]) a color material. Takahashi teaches (Paragraphs [0140-0159]) a photopolymerization initiator. Takahashi teaches (Paragraphs [0140-0159]) a photopolymerization initiator. Takahashi teaches (Paragraph [0021]) the content of the color material is 50% to 80% by mass with respect to the total solid content of the photosensitive composition. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the content of a compound A with a weight-average molecular weight of 3,000 or more having an ethylenically unsaturated group in the total mass of the compound having an ethylenically unsaturated group is 70% by mass or more. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the ethylenically unsaturated group contained in the compound A has at least one group selected from a vinyloxy group, a methallyl group, a (meth)acryloyl group, a styryl group, a cinnamoyl group, and a maleimido group. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) a repeating unit having an acid group is represented by Formula (A-1-3a-1) of the instant application Claims 24 and 29. However, Takahashi fails to explicitly teach the compound having an ethylenically unsaturated group also comprising a repeating unit having an acid group is represented by Formula (A-1-3a-1) of the instant application Claims 24 and 29 within the same compound.
12.	Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) a compound having an ethylenically unsaturated group. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the content of a compound A with a weight-average molecular weight of 3,000 or more having an ethylenically unsaturated group in the total mass of the compound having an ethylenically unsaturated group is 70% by mass or more. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) the ethylenically unsaturated group contained in the compound A has at least one group selected from a vinyloxy group, a methallyl group, a (meth)acryloyl group, a styryl group, a cinnamoyl group, and a maleimido group. Takahashi teaches (Paragraphs [0022-0082 and 0160-0177]) a repeating unit having an acid group is represented by Formula (A-1-3a-1) of the instant application Claims 24 and 29. It would obvious to try for a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success to select: a compound having an ethylenically unsaturated group, the content of a compound A with a weight-average molecular weight of 3,000 or more having an ethylenically unsaturated group in the total mass of the compound having an ethylenically unsaturated group is 70% by mass or more, the ethylenically unsaturated group contained in the compound A has at least one group selected from a vinyloxy group, a methallyl group, a (meth)acryloyl group, a styryl group, a cinnamoyl group, and a maleimido group, and a repeating unit having an acid group is represented by Formula (A-1-3a-1) of the instant application Claims 24 and 29 within the same compound.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to comprise a compound having an ethylenically unsaturated group, the content of a compound A with a weight-average molecular weight of 3,000 or more having an ethylenically unsaturated group in the total mass of the compound having an ethylenically unsaturated group is 70% by mass or more, the ethylenically unsaturated group contained in the compound A has at least one group selected from a vinyloxy group, a methallyl group, a (meth)acryloyl group, a styryl group, a cinnamoyl group, and a maleimido group, and a repeating unit having an acid group is represented by Formula (A-1-3a-1) of the instant application Claims 24 and 29 within the same compound. Doing so would involve only choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, as recognized by Takahashi.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/23/2022